DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
Claims 1-11 are pending.  
Claims 1-11 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morandin et al. (Pub. No.: US 20140269294 A1) in view of Nakatsugawa (Pub. No.: US 20130188648 A1), hereafter respectively referred to as Morandin and Nakatsugawa.  
	In regard to Claim 1, Morandin teaches A first wireless communication apparatus (an input in the network of FIG. 1.  Each input 10 may include an ingress arbiter 201, Para. 33, FIGS. 1, 2.  The network may include wireless networks, Para. 105) comprising: a controller (ingress arbiter 201, Para. 7, 33, FIG. 2, 3) configured to, in the first wireless communication apparatus (input 10, Para. 33, FIGS. 1, 2) that is different from a second wireless communication apparatus (each output 11 may include an egress arbiter 202, Para. 33, FIGS. 1, 2): perform numbering of multiple pieces of data (The acknowledgement queue 251 includes sent packets from PKT 0 to PKT N-1, Para. 37, FIG. 3).  
Morandin teaches control to transmit the multiple pieces of data that are numbered by the first wireless communication apparatus, to the second wireless communication apparatus (ingress arbiter 201 is configured to send data packets to the outputs without first receiving permission from the outputs, Para. 34, FIGS. 2, 3).  
Morandin teaches structure a data unit (acknowledgement queue 251, Para. 36, FIG. 3) when specific data among the multiple pieces of data is discarded by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7) after the numbering by the first wireless communication apparatus (packets from PKT 0 to PKT N-1, Para. 37, FIG. 3) and before transmission by the first wireless communication apparatus (The next packet to be sent from the send queue 250 is PKT N, Para. 37, FIGS. 3, 6).  
Morandin teaches, wherein the structuring of the data unit (acknowledgement queue 251, Para. 36, FIG. 3) by the first wireless communication apparatus is performed without renumbering (ingress arbiter 201 removes packets from the acknowledgement queue 251, which allows packets to slide over from the send queue 250, Para. 38, FIGS. 3, 6), by the first wireless communication apparatus, of the multiple pieces of data (At act S107, the ingress device queues data packets, when the current data window meets or exceeds the default window size, Para. 69, FIGS. 3, 6) subsequent to the discarding by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7).  
Morandin teaches, wherein the data unit (acknowledgement queue 251, Para. 36, FIG. 3) includes: the multiple pieces of data (At act S107, the ingress device queues data packets, when the current data window meets or exceeds the default window size, Para. 69, FIGS. 3, 6) subsequent to the discarding by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7).  
Morandin teaches a transmitter configured to transmit the data unit from the first wireless communication apparatus (At act S101, the ingress devices sends out at least one data packet from the ingress VOQ, Para. 66, FIGS. 2, 3, 6) to the second wireless communication apparatus (egress device, Para. 71, FIGS. 2, 3, 6).  
Morandin fails to teach the data unit includes discarding notification information indicating that the specific data have been discarded by the first wireless communication apparatus.  
Nakatsugawa teaches the data unit (discarding information adding unit 340 selects a notification packet, Para. 116, FIGS. 3, 8) includes discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8) by the first wireless communication apparatus (line terminal apparatus 121, Para. 46, 87, FIG. 1A, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatsugawa with the teachings of Morandin since Nakatsugawa provides a technique for utilizing wireless communications where discarding information is conveyed, which can be introduced into the system of Morandin to permit compatibility with wireless communications that includes conveying information concerning what data is discarded before transmission for informing a receiving device what data was purposefully discarded by the transmitting device.   


In regard to Claim 3, Morandin teaches A second wireless communication apparatus comprising: a receiver (an output in the network of FIG. 1.  Output 11 may include an egress arbiter 202.  Messages sent to the output 11 are referred to as downstream messages 210, Para. 33, FIGS. 1, 2.  The network may include wireless networks, Para. 105) configured to receive a data unit (acknowledgement queue 251, Para. 36, FIG. 3), from a first wireless communication apparatus that is different from the second wireless communication apparatus, by the second wireless communication apparatus (input 10 may include an ingress arbiter 201, Para. 33, FIGS. 1, 2.  Ingress arbiter 201 is configured to send data packets to the outputs without first receiving permission from the outputs, Para. 34, FIGS. 2, 3).  
Morandin teaches, wherein the data unit (acknowledgement queue 251, Para. 36, FIG. 3) is received by the receiver of the second communication apparatus (Output 11 may include an egress arbiter 202.  Messages sent to the output 11 are referred to as downstream messages 210, Para. 33, FIGS. 1, 2) in a case where, among the multiple pieces of data, specific data is discarded by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7) after numbering of the multiple pieces of data by the first wireless communication apparatus (packets from PKT 0 to PKT N-1, Para. 37, FIG. 3) and before transmission of the multiple pieces of data by the first wireless communication apparatus (The next packet to be sent from the send queue 250 is PKT N, Para. 37, FIGS. 3, 6).  
Morandin teaches wherein the data unit includes: multiple pieces of data (ingress arbiter 201 removes packets from the acknowledgement queue 251, which allows packets to slide over from the send queue 250, Para. 38, FIGS. 3, 6) subsequent to the discarding by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7), wherein the multiple pieces of data in the data unit are numbered by the by the first wireless communication apparatus (packets from PKT 0 to PKT N-1, Para. 37, FIG. 3), and wherein the multiple pieces of data in the data unit are not renumbered (ingress arbiter 201 removes packets from the acknowledgement queue 251, which allows packets to slide over from the send queue 250, Para. 38, FIGS. 3, 6) by the by the first wireless communication apparatus after the numbering (packets from PKT 0 to PKT N-1, Para. 37, FIG. 3).  
Morandin teaches a controller configured to perform rearranging processing on the multiple pieces of data that are received in the data unit (Since load balancing entails out-of-order packet delivery, the egress device reorders the data frames sourced by each ingress communicating to egress device, Para. 29, FIGS. 1-3), based on the numbering (packets from PKT 0 to PKT N-1, Para. 37, FIG. 3.  The egress device uses the sequence number to reorder packets, Para. 40).  
Morandin fails to teach the data unit includes: discarding notification information indicating that the specific data have been discarded by the first wireless communication apparatus.  
Nakatsugawa teaches the data unit (discarding information adding unit 340 selects a notification packet, Para. 116, FIGS. 3, 8) includes: discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8) by the first wireless communication apparatus (line terminal apparatus 121, Para. 46, 87, FIG. 1A, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatsugawa with the teachings of Morandin since Nakatsugawa provides a technique for utilizing wireless communications where discarding information is conveyed, which can be introduced into the system of Morandin to permit compatibility with wireless communications that includes conveying information concerning what data is discarded before transmission for informing a receiving device what data was purposefully discarded by the transmitting device.   


In regard to Claim 4, as presented in the rejection of Claim 2, Morandin teaches the controller.  
Morandin fails to teach, wherein the controller is further configured to perform the rearranging processing with the specific data as being discarded, based on the discarding notification information.  
Nakatsugawa teaches, wherein the controller is further configured to perform the rearranging processing with the specific data as being discarded (sorting unit 540 stores the packet received in S1001 in an end of the waiting buffer 550 (S1014), Para. 131, FIGS. 5, 10.  The sorting unit 540 reads a packet stored in the waiting buffer 550 (S1104), Para. 138, FIG. 5, 11.  Then the sorting unit 540 stores the packet read in S1104 in the end of the output buffer 560 (S1105), Para. 138, FIG. 5, 11), based on the discarding notification information (sorting unit 540 extracts an SN of the packet received in S1001 (S1005), Para. 125, FIGS. 5, 10.  In S1010, when the extracted SN is not the same as the reception waiting SN (S1010: No), it is determined that a skip has occurred between the extracted SN and the reception waiting SN, Para. 130, FIGS. 5, 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatsugawa with the teachings of Morandin since Nakatsugawa provides a technique for utilizing wireless communications where discarding information is conveyed, which can be introduced into the system of Morandin to permit compatibility with wireless communications that includes conveying information concerning what data is discarded before transmission for informing a receiving device what data was purposefully discarded by the transmitting device.   


In regard to Claim 6, Morandin teaches A wireless communication system comprising: a first wireless communication apparatus (an input in the network of FIG. 1.  Each input 10 may include an ingress arbiter 201, Para. 33, FIGS. 1, 2.  The network may include wireless networks, Para. 105); and a second wireless communication apparatus (each output 11 may include an egress arbiter 202, Para. 33, FIGS. 1, 2), wherein the first wireless communication apparatus is configured to: perform numbering of multiple pieces of data (The acknowledgement queue 251 includes sent packets from PKT 0 to PKT N-1, Para. 37, FIG. 3); 
Morandin teaches transmit the multiple pieces of data that are numbered to the second wireless communication apparatus (ingress arbiter 201 is configured to send data packets to the outputs without first receiving permission from the outputs, Para. 34, FIGS. 2, 3).  
Morandin teaches structure a data unit (acknowledgement queue 251, Para. 36, FIG. 3) when specific data among the multiple pieces of data is discarded by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7) after the numbering by the first wireless communication apparatus (packets from PKT 0 to PKT N-1, Para. 37, FIG. 3) and before the transmission by the first wireless communication apparatus (The next packet to be sent from the send queue 250 is PKT N, Para. 37, FIGS. 3, 6).  
Morandin teaches, wherein the structuring of the data unit (acknowledgement queue 251, Para. 36, FIG. 3) by the first wireless communication apparatus is performed without renumbering (ingress arbiter 201 removes packets from the acknowledgement queue 251, which allows packets to slide over from the send queue 250, Para. 38, FIGS. 3, 6), by the first wireless communication apparatus, of the multiple pieces of data (At act S107, the ingress device queues data packets, when the current data window meets or exceeds the default window size, Para. 69, FIGS. 3, 6) subsequent to the discarding by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7).  
Morandin teaches, wherein the data unit (acknowledgement queue 251, Para. 36, FIG. 3) includes: the multiple pieces of data (At act S107, the ingress device queues data packets, when the current data window meets or exceeds the default window size, Para. 69, FIGS. 3, 6) subsequent to the discarding by the first wireless communication apparatus (Packets are deleted from the head of the re-transmit queue once corresponding sequence number is acknowledged, Para. 73, FIGS. 2, 3, 6, 7).  
Morandin teaches transmit the data unit from the first wireless communication apparatus (At act S101, the ingress devices sends out at least one data packet from the ingress VOQ, Para. 66, FIGS. 2, 3, 6) to the second wireless communication apparatus (the line IF unit 350 transmits the packet read in S902 (S903), Para. 120—121, FIGS. 1A, 3, 8, 9).  
Morandin fails to teach a data unit includes: discarding notification information indicating that the specific data have been discarded by the first wireless communication apparatus.  
Nakatsugawa teaches a data unit (discarding information adding unit 340 selects a notification packet, Para. 116, FIGS. 3, 8) includes: discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8) by the first wireless communication apparatus (line terminal apparatus 121, Para. 46, 87, FIG. 1A, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatsugawa with the teachings of Morandin since Nakatsugawa provides a technique for utilizing wireless communications where discarding information is conveyed, which can be introduced into the system of Morandin to permit compatibility with wireless communications that includes conveying information concerning what data is discarded before transmission for informing a receiving device what data was purposefully discarded by the transmitting device.   


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morandin in view of Nakatsugawa, and further in view of Uchino et al. (Pub. No.: US 20170303170 A1), hereafter referred to as Uchino.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Morandin in view of Nakatsugawa teaches the transmitter.  
Morandin in view of Nakatsugawa fails to teach, wherein the transmitter is further configured to transmit the multiple pieces of data subsequent to the discarding by the first wireless communication apparatus, from the first wireless communication apparatus to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding by the first wireless communication apparatus.  
Uchino teaches, wherein the transmitter is further configured to transmit the multiple pieces of data subsequent to the discarding by the first wireless communication apparatus, from the first wireless communication apparatus to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding by the first wireless communication apparatus (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Morandin in view of Nakatsugawa since Uchino provides a technique for accepting packets after detecting missing packet of sequence numbers, which can be introduced into the system of Morandin in view of Nakatsugawa to ensure multiple remaining data packets are transmitted even after certain data packets with certain sequence numbers are discarded.  

	In regard to Claim 5, as presented in the rejection of Claim 3, Nakatsugawa teaches the receiver.  
Nakatsugawa fails to teach, wherein the receiver is further configured to receive the multiple pieces of data subsequent to the discarding by the first wireless communication apparatus, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding by the first wireless communication apparatus.  
Uchino teaches, wherein the receiver is further configured to receive the multiple pieces of data subsequent to the discarding by the first wireless communication apparatus, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding by the first wireless communication apparatus (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Morandin in view of Nakatsugawa since Uchino provides a technique for accepting packets after detecting missing packet of sequence numbers, which can be introduced into the system of Morandin in view of Nakatsugawa to ensure multiple remaining data packets are transmitted even after certain data packets with certain sequence numbers are discarded.  


Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morandin in view of Nakatsugawa, and further in view of Kim et al. (Pub. No.: US 20130070682 A1), hereafter referred to as Kim.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Morandin in view of Nakatsugawa teaches the controller.  
Morandin in view of Nakatsugawa fails to teach, wherein the controller performs numbering of the multiple pieces of data corresponding to a plurality of protocol layers or sublayers, and performs a first processing in a case where, among the multiple pieces of data, a specific data set in at least one protocol layer or sublayer is discarded after the numbering and before transmitting the multiple pieces of data.  
	Kim teaches, wherein the controller performs numbering of the multiple pieces of data corresponding to a plurality of protocol layers or sublayers, and performs a first processing in a case where, among the multiple pieces of data, a specific data set in at least one protocol layer or sublayer is discarded after the numbering and before transmitting the multiple pieces of data (For the purpose of RLC PDU assembly, a segment MAC Control Element (seg MAC CE) 625 is added to the head of the segmented RLC PDU 605. The seg MAC CE 625 includes s Sequence number (SN) 630.  Para. 62, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Morandin in view of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Morandin in view of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 8, as presented in the rejection of Claim 1, Morandin in view of Nakatsugawa teaches the first wireless communication apparatus.  
Morandin in view of Nakatsugawa fails to teach, wherein the discarding notification information is included in a Medium Access Control (MAC) Control Element (CE).  
	Kim teaches, wherein the discarding notification information is included in a Medium Access Control (MAC) Control Element (CE) (For the purpose of RLC PDU assembly, a segment MAC Control Element (seg MAC CE) 625 is added to the head of the segmented RLC PDU 605, Para. 62, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Morandin in view of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Morandin in view of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 9, as presented in the rejection of Claim 1, Morandin in view of Nakatsugawa teaches the first wireless communication apparatus.  
Morandin in view of Nakatsugawa fails to teach, wherein the plurality of protocol layers or sublayers include is at least one of: a Packet Data Convergence Protocol (PDCP) layer; a Radio Link Control (RLC) layer; and a Medium Access Control (MAC) layer.  
	Kim teaches, wherein the plurality of protocol layers or sublayers include is at least one of: a Packet Data Convergence Protocol (PDCP) layer; a Radio Link Control (RLC) layer; and a Medium Access Control (MAC) layer (The PDCP layer performs head compression 310, ciphering 315, and PDCP header insertion 320 to generate a PDCP Packet Data Unit (PDU). The PDCP PDU is delivered to the RLC layer. The PDCP PDU is equal to the RLC SDU 325, and the RLC PDU is generated by segmenting or assembling the RLC SDU 335.  Para. 48-49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Morandin in view of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Morandin in view of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 10, as presented in the rejection of Claim 1, Morandin in view of Nakatsugawa teaches the first wireless communication apparatus.  
Morandin in view of Nakatsugawa fails to teach, wherein the multiple pieces of data corresponding to each of the plurality of protocol layers or sublayers are structured as at least one of a protocol data unit (PDU) and a service data unit (SDU) according to a hierarchy of each of the plurality of protocol layers or sublayers.  
	Kim teaches, wherein the multiple pieces of data corresponding to each of the plurality of protocol layers or sublayers are structured as at least one of a protocol data unit (PDU) and a service data unit (SDU) according to a hierarchy of each of the plurality of protocol layers or sublaye (The PDCP layer performs head compression 310, ciphering 315, and PDCP header insertion 320 to generate a PDCP Packet Data Unit (PDU). The PDCP PDU is delivered to the RLC layer. The PDCP PDU is equal to the RLC SDU 325, and the RLC PDU is generated by segmenting or assembling the RLC SDU 335.  Para. 48-49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Morandin in view of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Morandin in view of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 11, as presented in the rejection of Claim 1, Morandin in view of Nakatsugawa teaches the controller.  
Morandin in view of Nakatsugawa fails to teach the first processing is configured to generate the discarding notification information.  
	Kim teaches the first processing is configured to generate the discarding notification information (The MAC layers 425 and 430 requests the RLC layer 420 for the size of the packet to be delivered to the MAC layers 425 and 430 to fit for generating the MAC PDU in consideration of the channel condition. The packets received from the PDCP layer 415 are segmented or assembled according to the packet size and then delivered to the MAC layers 425 and 430.  Para. 54, FIGS. 4, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Morandin in view of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Morandin in view of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.  Page 13 of the Remarks presents the argument that In view of the foregoing remarks, independent claim 1 is patentably distinguishable over Nakatsugawa and Barrass taken alone or in combination. Withdrawal of the 35 U.S.C. §103 rejection of claim 1 is respectfully requested.  This argument is not persuasive.  The limitations introduced by the amendment of Claims 1, 3 and 6, which are not taught by Nakatsugawa, are taught by Morandin et al. (Pub. No.: US 20140269294 A1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-17-2022  

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477